NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                    DANIELLE KING, Petitioner/Appellee,

                                        v.

                     RYAN KING, Respondent/Appellant.

                           No. 1 CA-CV 21-0120 FC
                                FILED 11-9-2021


           Appeal from the Superior Court in Maricopa County
                          No. FC2021-090024
              The Honorable Lori Ash, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Canterbury Law Group LLP, Scottsdale
By Jonathan P. Ibsen, Matthew Stephen Hilscher
Counsel for Petitioner/Appellee

Rosenstein Law Group PLLC, Scottsdale
By Howard Frederic Dworman, Craig J. Rosenstein
Counsel for Respondent/Appellant
                              KING v. KING
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Maria Elena Cruz joined.


B A I L E Y, Judge:

¶1            Ryan King appeals the superior court’s order continuing an
order of protection after a contested hearing. For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             The superior court granted an order of protection for Danielle
King after she alleged that her husband Ryan King sexually assaulted her.
Danielle 1 filed a police report about the incident the next day, but the state
later notified her that it would not bring criminal charges against Ryan.

¶3            Ryan requested, and the court set, a hearing to contest the
order of protection. He then moved to continue the hearing for thirty days.
He argued that because the state’s decision to decline prosecution would
not become final until Danielle met with the prosecution, the ongoing
criminal investigation would compromise his constitutional rights if the
hearing was not postponed.

¶4            The court denied the motion to continue, held a hearing on
the order of protection, and allotted each side twenty minutes to present
their case. The parties stipulated that Danielle would be the only witness
called by either party. She testified that Ryan raped her and that the next
day, she spoke with her sister on the phone before calling the police. Ryan’s
counsel cross-examined Danielle until the court stated he had only four
minutes of his allotted time remaining.

¶5           Ryan’s counsel then sought to introduce surveillance videos
taken from inside the parties’ home. The videos purported to show
Danielle on the day after the incident, walking around the home while
speaking on the phone. Danielle’s counsel objected to the admission of the
videos on foundation and authenticity grounds. After some discussion, the

1 We refer to the parties by their first names when necessary, to avoid
confusion.


                                      2
                              KING v. KING
                            Decision of the Court

court stated it would admit the videos if Ryan’s counsel could properly
establish their foundation. Danielle’s counsel re-urged his objections and
noted that neither Danielle nor any person she spoke to on the phone that
day had consented to being recorded.

¶6            The court permitted voir dire of Danielle about the videos and
notified both parties they were nearly out of time. Danielle testified she
believed the surveillance cameras recorded only when the Kings were not
at home. Based on that testimony, the court excluded the videos. Upon
further questioning, Danielle testified that she removed the cameras from
their home on the day after Ryan’s arrest to prevent him from watching her.
Ryan’s counsel again moved to admit the videos, arguing Danielle was
aware at the time that she was being recorded.

¶7           The court again denied the motion, this time stating, “[Y]our
time has actually expired. I’m not going to admit the video, at this point,
based in part upon that, and based upon foundation as well.” The court
then gave Ryan two additional minutes to present his closing argument.
Finding Danielle’s testimony credible, the court continued the order of
protection.

¶8             We have jurisdiction over Ryan’s timely appeal. See Ariz.
Const. art. 2, § 14; Ariz. Rev. Stat. (“A.R.S.”) §§ 12-120.21(A)(1), -2101(A)(1),
(5)(b); Ariz. R. Prot. Order P. 42(a)(2), (b)(2); Maher v. Acuna, 230 Ariz. 530,
533-34, ¶¶ 11-12 (App. 2012).

                                DISCUSSION

I.     Denial of the Motion to Continue

¶9            Ryan argues the court’s denial of his motion to continue the
hearing violated his privilege against self-incrimination under the Fifth
Amendment to the United States Constitution and Article 2, Section 10, of
the Arizona Constitution. He contends the pending criminal investigation
prevented him from testifying, and the court should have delayed the
hearing for thirty days to allow time for the state to issue a final decision to
decline prosecution.

¶10           A hearing to contest an order of protection “shall be held
within ten days from the date requested unless the court finds good cause
to continue the hearing. . .. The hearing shall be held at the earliest possible
time.” A.R.S. § 13-3602(L). We review the denial of a motion to continue
for an abuse of discretion, State v. Raffaele, 249 Ariz. 474, 481, ¶ 22 (App.



                                       3
                             KING v. KING
                           Decision of the Court

2020), but we review alleged constitutional violations de novo, State v.
Fristoe, 251 Ariz. 255, 259, ¶ 9 (App. 2021).

¶11           The Fifth Amendment, and Article 2, Section 10, of the
Arizona Constitution, “prohibit[] the state from compelling a person, when
acting as a witness in any investigation, to give testimony that shows or
might tend to show that the person committed a crime.” State v. Ott, 167
Ariz. 420, 425 (App. 1990) (citation omitted). A witness may invoke the
privilege to refuse to testify and should not be penalized for his silence.
Wohlstrom v. Buchanan, 180 Ariz. 389, 391 (1994).

¶12            Ryan’s constitutional argument is unavailing. Here, Ryan
was not compelled to give self-incriminating testimony, nor was he
penalized for not testifying. Rather, he exercised his right when he chose
not to testify at the hearing. Ryan’s argument that the state’s final decision
to decline prosecution would have permitted him to testify without risk of
incrimination ignores that the state could have brought criminal charges
against him at any time before the expiration of the applicable statute of
limitations. The crime of sexual assault, for example, carries a seven-year
statute of limitations. See A.R.S. §§ 13-107(B)(1), -1406. Because Ryan’s risk
of incrimination was the same whether the hearing was held as scheduled
or one month later, the court did not err in denying the motion to continue.

II.    Exclusion of Video Evidence

¶13          Ryan argues the court abused its discretion when it excluded
the video surveillance evidence on foundational grounds. When a trial
court excludes evidence, “the complaining party must make ‘an offer of
proof stating with reasonable specificity what the evidence would have
shown.’” Gamboa v. Metzler, 223 Ariz. 399, 403, ¶ 17 (App. 2010) (citation
omitted). A party offering impeachment evidence, for example, should
make an offer of proof showing how the evidence would impeach the
witness. See State v. Hernandez, 232 Ariz. 313, 322, ¶ 42 (2013) (affirming a
judgment where the party did not make an offer of proof to show how the
evidence conflicted with the witness’s testimony).

¶14            We cannot say the superior court abused its discretion in
excluding the video evidence on foundational grounds. Ryan did not make
a sufficient offer of proof to show how the video would impeach Danielle’s
testimony. When asked, Ryan’s counsel explained that because the videos
purportedly showed Danielle walking around the house on the day after
the incident, she could not have been in pain from the assault as she had
testified. But Danielle did not testify that her ability to walk had been



                                      4
                               KING v. KING
                             Decision of the Court

impaired by the assault. Moreover, Ryan did not preserve the exhibit at the
superior court, so it is not a part of the record before us. For these reasons,
we cannot say the court erred by excluding the surveillance videos.

III.   Time Limitation

¶15           Ryan also argues the court abused its discretion in
considering the expiration of his allotted time in its decision to exclude the
videos. We review imposition of time limits for an abuse of discretion, and
the appellant must show harm because of the time limitation. Brown v. U.S.
Fid. & Guar. Co., 194 Ariz. 85, 91, ¶ 30 (App. 1998). In a protective order
hearing, “[t]he judicial officer must ensure that both parties have an
opportunity to be heard, to present evidence, and to call and examine and
cross-examine witnesses.” Ariz. R. Prot. Order P. 38(f)(1).

¶16            The superior court has broad discretion to set time limits on
proceedings, but “any limits must be reasonable under the circumstances.”
Brown, 194 Ariz. at 90-91, ¶ 29 (citations omitted). The court must “allow
for meaningful direct testimony and efficient but adequate cross-
examination.” Volk v. Brame, 235 Ariz. 462, 468, ¶ 21 (App. 2014). But the
court need not “indulge inefficient use of time by parties or their counsel.”
Id. at 469, ¶ 22. We may consider whether counsel moved for more time
and if the alleged error resulted from counsel’s “strategic decisions
regarding use of time at trial.” See Nicaise v. Sundaram, 244 Ariz. 272, 277, ¶
15 (App. 2018), vacated in part on other grounds, 245 Ariz. 566, 569, ¶ 17 (2019);
see also Gamboa, 223 Ariz. at 402-03, ¶¶ 15-18 (holding the court did not err
in cutting off cross-examination where counsel chose to use time to examine
other witnesses and did not move for more time).

¶17           The superior court’s time limitations were not unreasonable
under the circumstances, and neither party objected to them during the
hearing. The parties agreed before the hearing began that only Danielle
would be called as a witness. And at no point did Ryan’s counsel ask to
extend the hearing or to continue it to a different day. See Gamboa, 223 Ariz.
at 402-03, ¶¶ 14-18. In Brown, we held a court abused its discretion in
denying the appellant’s request for an additional five minutes to call a
rebuttal witness, but we affirmed the judgment because the appellant failed
to show the witness had something new to add. 194 Ariz. at 91, ¶¶ 32-34.
Here, Ryan does not show how additional time would have changed the
court’s determination about the videos’ admissibility. Ryan has therefore
not shown that the time limitations caused him harm. On this record, the
superior court did not abuse its discretion in excluding the surveillance
videos.


                                        5
                     KING v. KING
                   Decision of the Court

                      CONCLUSION

¶18   For the reasons stated above, we affirm.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                                6